               Case 3:19-cv-08248-EMC Document 35 Filed 02/02/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 VALERIE E. SMITH (CABN 5112164)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6985
 6        FAX: (415) 436-7234
          Valerie.smith2@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   FELICIA R. ALLEN                                 Case No. 19-cv-08248-EMC

13           Plaintiff,                               STIPULATION OF DISMISSAL WITH
                                                      PREJUDICE PURSUANT TO
14      v.                                            FED. R. CIV. P. 41(a)(1)(A)(ii)

15   MISSILE DEFENSE AGENCY,

16           Defendant.

17

18           It is hereby stipulated by and between the undersigned Plaintiff FELICIA R. ALLEN and
19 Defendant LLOYD J. AUSTIN III, Secretary of the Department of Homeland Security, through his

20 counsel of record, as follows:

21           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Defendant hereby
22 stipulate to dismiss with prejudice the above-captioned action. Each party to bear his or her own costs

23 and attorneys’ fees.

24

25

26
27

28

     STIPULATION OF DISMISSAL WITH PREJUDICE
     19-CV-08248 EMC
30
              Case 3:19-cv-08248-EMC Document 35 Filed 02/02/21 Page 2 of 2




 1 DATED: February 1, 2021                                   Respectfully submitted,

 2
                                                             DAVID L. ANDERSON
 3                                                           United States Attorney

 4                                                           /s/ Valerie E. Smith
                                                             VALERIE E. SMITH
 5                                                           Assistant United States Attorney
 6                                                           Counsel for Defendant
 7 DATED: February 1, 2021

 8                                                           /s/ Felicia R. Allen*
                                                             FELICIA R. ALLEN
 9                                                           Plaintiff
10

11 *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests that each signatory has
   concurred in the filing of this document.
12                                                          IST     RIC
                                                     TES D             TC
13                                                 TA
                                                                            O
                                               S




                                                                             U
                                             ED




14
                                                                 TED          RT
                                         UNIT




15                                                         GRAN
                                                                                     R NIA
16
       DATED: February 2, 2021                                               n
                                                               dward   M. Che
                                          NO




17                                                     Judge E
                                                                                     FO
                                           RT




                                                                                 LI




18
                                                  ER
                                             H




                                                                                A




                                                       N                         C
19                                                         D IS T IC T    OF
                                                                 R
20

21

22

23

24

25

26
27

28

     STIPULATION OF DISMISSAL WITH PREJUDICE
     19-CV-08248 EMC
30
